Citation Nr: 0211320	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  00-01 027	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 50 for 
generalized anxiety disorder, from September 23, 1996 through 
March 9, 1999, and to a rating in excess of 70 percent from 
March 10, 1999.  


(The issue of entitlement to service connection for a back 
disorder as secondary to post-traumatic ankylosis of the 
distal interphalangeal joint, left third toe, will be the 
subject of a future separate decision.)


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD


Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 until 
March 1975, and from January 1978 until August 1978.

These matters come before the VA Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision that 
granted service connection and assigned an initial 50 percent 
rating for generalized anxiety disorder, from September 23, 
1996.  Following the RO's January 1999 notification of that 
decision, the veteran filed a Notice of Disagreement (NOD) 
with the initial disability rating; the RO issued a Statement 
of the Case (SOC) in November 1999; and the veteran filed his 
Substantive Appeal in December 1999.  

During the pendency of the appeal, the RO granted a 70 rating 
for PTSD by rating action dated in November 1999, effective 
from March 10, 1999.  At that time, the veteran was also 
awarded a total disability rating based on unemployability 
due to service-connected disability. 

Because the veteran has appealed the initial evaluation 
assigned for generalized anxiety disorder, the Board has 
characterized the issue in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing appeals from original awards from claims for 
increased ratings).  Furthermore, because higher evaluations 
are available for this condition at each stage (from 
September 23 1996, and from March 10, 1999), the Board has 
characterized the claim on appeal as on the title page of 
this decision.  As the veteran is presumed to seek the 
maximum available benefit for a disability, the claim for 
higher evaluations at each stage remains viable on appeal.  
See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 
35, 38 (1993).    

As a final preliminary matter, the Board notes that it is 
undertaking additional development with respect to the claim 
secondary service connection for a back disorder, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (January 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board shall provide notice of the development 
as required by Rule of Practice 903 (67 Fed. Reg. 3,099, 
3,105) (January 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903).  After giving the notice and reviewing your 
response to the notice, the Board shall prepare a separate 
appellate decision addressing this issue.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for higher evaluations for generalized 
anxiety disorder has been accomplished.  

2.  From September 23, 1996 to March 9, 1999, the veteran's 
psychiatric symptomatology included problems with periodic 
anxiety attacks, restlessness, diminished memory and/or 
concentration, some depression, agitation, some difficulty 
interacting with people, and diminished sleep; these symptoms 
represent no more than considerable impairment of social and 
industrial adaptability (under the former criteria), or, 
since November 7, 1996, occupational and social impairment 
with no more than reduced reliability and productivity (under 
the revised criteria).  

3.  Since March 10, 1999, the veteran's generalized anxiety 
disorder has been manifested, primarily, by such symptoms as 
depression, restlessness, rapid, pressured, circumstantial 
and tangential speech, anxious affect, irritability, 
hypervigilance, sleep disruption, increased difficulty 
interacting with others, problems with memory and 
concentration and panic attacks; these symptoms represent no 
more than severe impairment of social and industrial 
adaptability (under the former criteria), or, since November 
7, 1996, occupational and social impairment with deficiencies 
in most areas (under the revised criteria).  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for generalized anxiety disorder, from September 23, 
1996 through March 9, 1999, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9400 (2001); 
38 C.F.R. §§ 4.130, 4.132, Diagnostic Code 9400 (1996).  

2.  The criteria for an evaluation in excess of 70 percent 
for generalized anxiety disorder, from March 10, 1999, have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9400 (2001); 38 C.F.R. § 4.132, Diagnostic 
Code 9400 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2001).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

As evidenced by the November 1999 statement of the case, the 
appellant and his representative have been notified of the 
law and regulations governing entitlement to the benefits he 
seeks, the evidence which would substantiate his claim, and 
the evidence which has been considered in connection with his 
appeal.  Thus, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support his claim, and that he has been provided 
ample opportunity to submit information and evidence.  
Moreover, because, as explained below, there is no indication 
that there is any existing, potentially relevant evidence to 
obtain, the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the VA, is not here at issue.  See Quartuccio v. Principi, 
No. 01-997 (U.S. Vet. App. June 19, 2002) (addressing the 
duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The Board finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claims as evidenced by multiple 
letters in the record soliciting clinical information from 
various providers.  He underwent VA psychiatric examinations 
in December 1998, and September 1999 with respect to the 
claims, and private clinical reports dated between 1988 and 
1999 have been associated with the claims file.  
Significantly, neither the appellant nor his representative 
has indicated, and there is otherwise no indication that 
there exists any pertinent outstanding evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained. 

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

Factual Background

Service connection for generalized anxiety disorder was 
granted by rating action dated in January 1999, and a 50 
percent disability evaluation was assigned, effective from 
September 23, 1999.  The veteran disagreed with the initial 
disability evaluation for generalized anxiety disorder.  By 
rating action dated in November 1999, generalized anxiety 
disorder was increased to 70 percent disabling, effective 
from March 10, 1999.

The record reflects that the veteran underwent extensive 
work-up and diagnostic testing on a VA outpatient basis 
between February and October 1996 for symptoms that included 
shortness of breath and questionable chest pain, which were 
not found to have cardiac origins.  Reference was made to his 
anxiety disorder and an impression of such was recorded in 
October 1996.  It was noted that had been placed on Buspar 
since the previous February.

Upon annual physical examination in June 1996, A. Steinmann, 
M.D., wrote that the veteran stated that he was feeling much 
better since a visit the previous March, when he had 
presented with some anxiety attacks, and had even 
discontinued his psychotropic medications. 

The veteran's treating psychiatrist, V. Kayastha, M.D., wrote 
that the appellant had been under care since August 1997 with 
a diagnosis of generalized anxiety disorder and post-
traumatic stress disorder, and to rule out major depression, 
unspecified.  History pertaining to the development of 
psychiatric symptomatology during service was rendered at 
that time. 

The veteran underwent VA examination in December 1998.  The 
examiner noted that the claims file was reviewed.  It was 
reported that the appellant was currently employed full-time 
as a New York State Division of Veterans Affairs counselor, 
but that he indicated that he was in danger of being let go 
because of poor performance related to his anxiety.  

On mental status examination, the veteran was observed to be 
extremely agitated and anxious, constantly moving, unable to 
focus on the discussion, and extremely pensive and serious.  
His appearance and grooming were good and he was noted to be 
well dressed.  The veteran was oriented in three spheres.  He 
related that he had short-term memory loss that the examiner 
commented would be understandable given the extent of his 
anxiety on a constant basis.  It was reported that he was 
currently being prescribed Paxil and Ativan in this regard.  

In a clinical note dated March 10, 1999 and received in June 
1999, Dr. Kayastha recommended that the veteran go on medical 
leave until further notice. 

The examiner noted that the appellant was administered 
psychological testing which was interpreted as showing a 
severely depressed person who was extremely agitated and 
passive dependent, frightened and despondent.  It was noted 
that specific critical items endorsed on testing indicated 
that he did not feel that life was worthwhile, that he 
sometimes felt that he must injure either himself or others 
and that he felt useless.  Following examination, diagnoses 
of generalized anxiety disorder, severe, with depression and 
post-traumatic stress disorder PTSD, mild, chronic, were 
rendered.  The examiner was of the opinion that the veteran 
was significantly industrially impaired on account of his 
anxiety disorder.

In the clinical report from a psychological evaluation 
conducted in July 1999, M. L. Boucher, Ph.D., related that 
the veteran had developed significant stress over the years 
on his job, particularly as his case load grew, and that his 
symptoms of anxiety, panic and PTSD symptoms had been 
aggravated by his clients' problems.  The veteran stated that 
he had gone to the emergency room on three occasions in 1996 
with what he thought were symptoms of heart attacks, but that 
he had been suffering from stress-related ventricular 
tachycardia.  He stated that his stress reached such a level 
in January 1999 that he was required to take a two-week leave 
of absence from the job.  He said that he had taken 
additional leave from March 1999 until his vacation and sick 
leave time ran.  The appellant related that his supervisor 
had transferred him to another office in an attempt to reduce 
stress by lowering the case and work load, but that it 
continued to build until it got to the point that he when he 
got to work, he shut the office door, turned off the lights, 
took the phone off the hook and just 'vegged out.'  He stated 
that he could not concentrate or remember needed procedures, 
regulations or details of how to do his job, and experienced 
frequent problems with stomach upset and diarrhea.

The veteran stated that his marriage failed because of 
emotional numbing, and an inability to sustain a close 
relationship with his wife.  He said that every relationship 
since then had also failed for reasons that varied from being 
anxious, emotionally numb and too aloof.  The veteran also 
related that he had been unable to have meaningful 
relationships with others, including his nine-year-old son, 
mother and brother, and that he led a very isolated 
existence.  He stated that when he was not at work, his 
typical day was spent "holed up" at home doing routine 
household chores, watching television and caring for his 
pets.  He said that he felt very anxious when he went out, 
and that virtually no one came to visit.  It was reported 
that the appellant was seen on a monthly basis for 
psychiatric evaluation and medication.  The examiner noted 
that on the SRI (Self Report Inventory), the appellant 
endorsed severe constant problems with memory, concentration, 
insomnia, depression, anxiety, easy irritability, feelings of 
loneliness and emptiness, anhedonia, loss of energy, feeling 
cut off from others and his own feelings, low self-esteem, 
ambivalence in decision making situations, motor restlessness 
and lack of meaningful relationships.  

On mental status examination, the veteran was observed to be 
alert, oriented, and cooperative and appropriately dressed 
and groomed.  He appeared to be rather agitated, very 
restless, and had great difficulty sitting still.  Speech was 
rapid, pressured, circumstantial and tangential.  It was, 
however, clear, coherent and relevant with no obvious signs 
of dysarthria, dysphasia, or a thought disorder.  There was a 
marked degree of anxious affect, as well as signs of serious 
problems sustaining focused attention and concentration.  
Psychological testing was performed.  Upon conclusion, it was 
opined that the veteran suffered from a severe degree of a 
chronic generalized anxiety disorder.  A Global Assessment of 
Functioning (GAF) Scale score of 51 was rendered at that 
time.

The veteran underwent VA examination in September 1999.  The 
examiner noted that he had reviewed the veteran's claims 
file.  The veteran then reported that he currently lived 
alone and had few social involvements at that time.  It was 
noted that his psychiatric symptoms began to worsen around 
the fall of 1998 leading to difficulty being able to manage 
his job due to the severity of his anxiety symptoms and 
emerging depression.  The veteran offered that he had 
difficulty facing others and he stopped working in January 
1999 and returned in February.  He related that shortly after 
his return, he became increasingly stressed after his 
secretary was offended by a joke he told and she charged him 
with sexual harassment.  The appellant said that he 
eventually 'broke down' at work and was out for approximately 
two to three months, but continued to do poorly after his 
return.  He stated that he was subsequently transferred to 
another office, but was also pressured there, worked for 
about month, and had not been back to work since August 1999.  

On mental status examination, the veteran was noticeably 
nervous and tense and stuttered when he spoke.  Speech was 
often circumstantial and he was easily distracted from the 
point of his conversation.  The examiner noted that despite 
this, there were no signs of any unusual or bizarre content, 
and that his circumstantial thinking appeared to be anxiety 
related.  The veteran's speech was also very rapid, and also 
appeared to be anxiety related.  The veteran reportedly 
described his mood as anxious and depressed, and the examiner 
noted that that anxiety was manifested by fear and worry, 
excessive muscle tension, restlessness, irritability, 
hypervigilance, sleep disruption with nightmares and appetite 
disturbance.  The veteran reported experiencing panic attacks 
characterized by heart palpitations, difficulty breathing, 
choking sensations, sweating and fear of losing control.  The 
examiner indicated that the veteran had depression secondary 
to his anxiety that was characterized by a low mood, 
diminished sense of pleasure and suicidal ideation.  He 
stated, however, that he no longer had a plan to kill himself 
because of the impact on his son.  It was noted that the 
appellant appeared to have adequate impulse control and fair 
judgment at that time.  He said that he had trouble trusting 
others, and avoided activities and large crowds due to his 
panic disorder and generalized anxiety.  The veteran reported 
a history of aggressive behavior including fights in bars for 
approximately four years after leaving service, as well as 
domestic abuse, but denied current aggressive ideation.  The 
examiner noted that the veteran had good insight and was 
competent to handle his funds.  

The examiner rendered Axis I diagnoses of generalized anxiety 
disorder, panic disorder with agoraphobia and depressive 
disorder, not otherwise specified.  An Axis II diagnosis of 
rule out personality disorder was also indicated.  A GAF 
score of 50 was provided.  The examiner commented that 
psychological review supported a diagnosis of generalized 
anxiety disorder, which had its roots in service, and that 
the veteran also appeared to have panic symptoms and 
secondary depression.  It was added that there might have 
been some other personality difficulties, which would not be 
service-connected, but that the primary issue was clearly a 
very severe anxiety disorder.  

Legal Analysis

The veteran and his representative contend that his service-
connected generalized anxiety disorder was more severely 
disabling than the 50 percent disability evaluation assigned 
from September 23, 1996 through March 9, 1999, and warranted 
at least a 70 percent rating during that time frame.  They 
also assert that the current symptoms associated with that 
service-connected disorder warrants a 100 percent disability 
evaluation from March 10, 1999.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the recent Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  

The Board notes, however, that the criteria used to determine 
the extent to which psychiatric disorders are considered 
disabling was changed, effective November 7, 1996.  Where 
laws or regulations change after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
If the revised version of the regulation is more favorable, 
the retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  Thus, the Board may apply only the earlier version 
of the regulation for the period prior to the effective date 
of the change.  See VAOPGCPREC 3-2000 (2000). 

As reflected in the November 1999 Statement of the Case, the 
veteran's claim under both the former and the revised 
schedular criteria; hence, there is no due process bar to the 
veteran doing likewise, and applying the more favorable 
result.  

Prior to November 7, 1996, a 50 percent rating was assigned 
when the ability to establish and maintain effective or 
favorable relationships was considerably impaired, and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9400 (1996).

A 70 percent evaluation was assigned for severe impairment in 
the ability to establish and maintain effective or favorable 
relationships with people and for psychoneurotic symptoms of 
such severity and persistence that there was severe 
impairment in his ability to obtain or retain employment.  
Id.

To warrant a 100 percent evaluation under the former 
criteria, the attitudes of all contacts except the most 
intimate must have been so adversely affected as to result in 
virtual isolation in the community; or there must have been 
totally incapacitating symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or, as a 
result of the psychiatric disability, the individual must 
have been unable to obtain or retain employment.  Id.  These 
criteria represent 3 independent bases for granting a 100 
percent evaluation.  See Johnson v. Brown, 9 Vet.App. 7, 11 
(1996). 

Effective November 7, 1996, a 50 percent rating for 
generalized anxiety disorder is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400 
(2001).

In order to receive a 70 percent evaluation, the veteran must 
have occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.  

Under the revised criteria, a 100 percent evaluation requires 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.  

A review of the evidence indicates that from September 23, 
1996 to March 9, 1999, the veteran's generalized anxiety 
disorder was manifested, primarily, by problems with periodic 
anxiety attacks, restlessness, diminished memory and/or 
concentration, some depression, agitation, some difficulty 
interacting with people, and diminished sleep.  In June 1996, 
Dr. Steinmann described the appellant as having "anxiety 
attacks" earlier in the year.  VA outpatient clinical 
records dated in 1996 show work-up for symptoms that included 
chest pain and shortness of breath with suggestions of a 
psychological component.  However, Dr. Steinman also noted in 
June 1996 that the appellant was feeling much better and had 
even stopped taking his medication.  The veteran's treating 
physician, Dr. Kayastha noted in February 1998 that he had 
been under care since August 1997 for psychiatric symptoms, 
but did not refer to untoward symptomatology in this regard.  
The record reflects that when the veteran underwent VA 
examination in December 1998, he was noted to be fully 
employed despite appearing to be extremely agitated and 
anxious.  The examiner indicated that there was a severe 
degree of generalized anxiety disorder, but provided a GAF 
score of 51.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), GAF scores between 51 and 60 
indicate moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning, 
(e.g., few friends, conflicts with peers or co-workers).  

Applying the facts noted above to the applicable rating 
criteria, the Board finds that the psychiatric symptoms 
exhibited between September 23, 1996 to March 9, 1999, 
represent no more than considerable impairment of social and 
industrial adaptability (under the former criteria), or, 
since November 7, 1996, occupational and social impairment 
with no more than reduced reliability and productivity (under 
the new criteria).  Hence, no more than the current 50 
percent evaluation is assignable for the veteran's 
generalized anxiety disorder, during the period in question, 
under either the former or the revised criteria. 

While the veteran clearly displayed some social and 
industrial dysfunction during the period in question, the 
medical evidence simply does not demonstrate the level of 
severe impairment contemplated by the next higher, 70 percent 
evaluation under the former criteria.  While there may have 
been substantial interference with his work duties due to 
such symptoms which included intermittent panic attacks, and 
the veteran voluntarily ceased working for a two-week time 
period in January 1999, the veteran has not been shown to be 
other than fully employed during this timeframe, and there is 
no showing that the veteran's psychiatric disability 
negatively impacted or any way compromised that employment.  
Indeed, the veteran himself has indicated that he was able to 
transfer to another division following an alleged sexual 
harassment incident.  As severe occupational and Thus, the 
Board is unable to conclude that from September 23, 1996 and 
March 9, 1999, the veteran's psychiatric disability more 
nearly approximated the severe disability picture 
contemplated by at least the next higher, 70 percent, 
disability rating under former criteria.  It stands to 
reason, then, that during the time period in question, the 
former criteria for the 100 percent evaluation likewise were 
not met.  

The Board acknowledges that the VA although the examiner 
characterized the veteran's generalized anxiety disorder as 
"severe," in December 1998, the examiner's assessment is not 
dispositive; rather, it must be considered in light of the 
actual symptoms of the veteran's disorder.  See 38 C.F.R. 
§ 4.130 (1996).  As indicated above, those symptoms support 
no more than the currently assigned 50 percent evaluation 
between September 23, 1999 and March 10, 1999.

The veteran also is not shown to meet the revised criteria 
for the 70 percent evaluation prior to March 10, 1999.  In 
this case, there was no substantial evidence of consistent 
suicidal ideation, obsessive rituals or illogical speech.  
Likewise, there was no evidence of impaired impulse control, 
spatial disorientation, or neglect of personal appearance and 
hygiene, all of which are also among the criteria for the 
next higher, 70 percent, evaluation.  The Board thus finds 
that the veteran's disability was not shown to meet, or to 
more nearly approximate, the criteria for the next higher, 70 
percent, evaluation between September 23, 1996 to March 9, 
1999 under the new rating criteria for psychiatric disability 
at any time during that time frame.  

Since March 10, 1999, however, the medical evidence has shown 
that the veteran's generalized anxiety disorder has increased 
in severity, as in now manifested primarily by symptoms which 
include depression, restlessness, rapid, pressured, 
circumstantial and tangential speech, anxious affect, 
irritability, hypervigilance, sleep disruption, social 
isolation, problems with memory and concentration and panic 
attacks.  He reports a diminished sense of pleasure, 
inability to have meaningful relationships, low self-esteem, 
loss of energy, and feelings of loneliness and emptiness.  
While these symptoms represent a clear increase in the 
severity of the veteran's psychiatric problems, the Board 
finds that they represent, nonetheless, no ms represent no 
more than severe impairment of social and industrial 
adaptability (under the former criteria), or, since November 
7, 1996, occupational and social impairment with deficiencies 
in most areas (under the revised criteria).  

The Board is aware of the private psychologist's 
recommendation, in March 1999 that the veteran be placed on 
medical leave, and that it appears that he has not worked 
consistently since the beginning of August 1999, despite 
having been placed in a less stressful work environment by 
his employer.  The Board also notes that the results of a 
private psychological evaluation dated in July 1999 indicate 
that he was unemployable due to the service-connected 
generalized anxiety disorder and other psychological problems 
attributable thereto.  The examiner reported that the such a 
score reflected major impairment in such areas as functioning 
on the job, interpersonal relationships, including within the 
family, numbness of affect, severe social avoidance and 
markedly limited ability to sustain focused attention and 
practical judgment.  Pursuant to the DSM-IV, a GAF between 31 
and 40 represents some impairment in reality testing or 
communication (such as illogical obscure or irrelevant speech 
at times) or major impairment in several area, such as work 
or school, family relations, judgment, thinking or mood (such 
as being a depressed man avoiding friends, neglecting family, 
and is unable to work, etc.).  As noted previously, however, 
like an examiner's assessment of the severity of a 
disability, a GAF score is not dispositive; but rather, must 
be considered in light of the actual symptoms of the 
veteran's disorder.  As indicated above, those symptoms 
reflect no more than severe overall impairment.  The Board 
also finds it illustrative that, when the veteran was 
evaluated only two months later, in September 1999, speech 
was again noted to be circumstantial, the veteran appeared to 
be extremely anxious and tense, and he reported continuing to 
experienced panic attacks and other anxiety related symptoms.  
However, the veteran no longer planned to kill himself, and 
the examiner noted the veteran appeared to have adequate 
impulse control, fair judgment, and good insight.  A GAF 
score of 50 was then rendered (representing, per the DSM-IV, 
serious symptoms, such as suicidal ideation, severe 
obsessional rituals, and frequent shoplifting, or any serious 
impairment in social, occupational, or school functioning).  
While, as the September 1999 examiner opined, the veteran was 
then shown to have a very severe anxiety disorder, these 
findings simply are not suggestive of the level of impairment 
contemplated in the 100 percent evaluation under the former 
criteria.

Despite the veteran's and the representatives assertions to 
the contrary, the fact remains that, since March 10, 1999, 
the evidence does not persuasively establish totally 
incapacitating psychiatric symptoms bordering on gross 
repudiation of reality, virtual isolation in the community, 
or demonstrable inability to obtain or retain employment on 
the basis of psychiatric impairment, alone.  
(Parenthetically, the Board notes that while a total rating 
has been assigned from March 10, 1999, the veteran has other 
service-connected disabilities).  As such, the Board is 
unable to conclude that, at any point since March 10, 1999, 
the former criteria for the 100 percent evaluation have been 
met.  

Likewise, the evidence does not establish the total 
occupational and social impairment contemplated in the 
revised criteria for a 100 percent evaluation.  In this case, 
the medical evidence demonstrates that the veteran has always 
been shown to be fully oriented, with coherent thought 
processes, good impulse control and hygiene has always been 
reported to be good.  Judgment and insight have been 
determined to be intact.  It has not been reported that there 
is any gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name, 
all of which are among the criteria for a 100 percent under 
the revised criteria.  As indicated above, the GAF of 50 
assigned in September 1999 in not indicative of the total 
occupational and social impairment contemplated in the 
revised criteria.  

In short, the Board finds that, since March 10, 1999, the 
veteran's psychiatric disability picture has more closely 
approximated the criteria for a 70 percent rating for 
generalized anxiety disorder and that, as such, the criteria 
for the maximum 100 percent evaluation under either the 
former or revised criteria simply are not met.  

For all the foregoing reasons, the Board concludes that an 
initial evaluation in excess of 50 percent for generalized 
anxiety disorder from September 23, 1996 through March 9, 
1999, and an evaluation in excess of 70 percent for that 
disorder from March 10, 1999, must be denied.  In reaching 
these conclusions, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A § 5107(b) (West Supp. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).


ORDER

An initial rating in excess of 50 percent evaluation for 
generalized anxiety disorder from September 23, 1996 through 
March 9, 1999, is denied.

A rating in excess of 70 percent for generalized anxiety 
disorder, from March 10, 1999, is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

